  Case 21-05832           Doc 25       Filed 05/19/21 Entered 05/19/21 13:16:41         Desc Main
                                        Document     Page 1 of 13



                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
---------------------------------------------------------------------
In Re:                                                                  Case Number: 21-05832
                                                                        Chapter: 13
Megan L. Leonard,
                      Debtor(s).
---------------------------------------------------------------------
                            OBJECTION TO CONFIRMATION OF PLAN
         COMES NOW Nissan Motor Acceptance Corporation ("Secured Creditor"), by its

attorneys, Bonial & Associates, P.C., and pursuant to Rule 3015 of the Federal Rules of

Bankruptcy Procedure respectfully sets forth its Objection to Confirmation of Plan as

follows:

         1.       On May 03, 2021, the Debtor(s) filed a voluntary petition for relief under

Chapter 13 of the Bankruptcy Code as captioned above.

         2.       This Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

1334 and 157 and 11 U.S.C. Sections 1322 and 1325.

         3.       On December 17, 2014, the Debtor(s) entered into a Retail Installment

Contract (hereinafter "Contract") with Orland Park Nissan, Inc (hereinafter "Dealer") for

the purchase of a 2015 Nissan Rogue AWD, VIN: KNMAT2MV5FP507165 (hereinafter

"Collateral"). Pursuant to the terms and conditions of the Contract, the dealer was granted

a purchase money security interest in the collateral. Thereafter, the Contract, pursuant to

its terms, was duly assigned by the dealer to Secured Creditor for good and valuable

consideration. Secured Creditor is now the holder and owner of said Contract. A copy of

said Contract is marked Exhibit A and is attached hereto and incorporated herein by

reference.



mwsObjPlnDflt0                                                                             5930-N-8674
  Case 21-05832        Doc 25    Filed 05/19/21 Entered 05/19/21 13:16:41        Desc Main
                                  Document     Page 2 of 13



        4.       Proof of perfection of Secured Creditor's lien is attached and incorporated

herein by reference as Exhibit B.

        5.       Debtor(s) filed a proposed Chapter 13 Plan or amended plan on 05/03/2021

in this case ("Plan").

        6.       The Plan is objectionable and does not comply with 11 U.S.C. §1325 for the

following reasons:

                 A. Plan does not provide for the entire amount owed to Creditor.

                 B. Value of Collateral is understated. Creditor states the clean retail value

                    of the Collateral is $15,325.00 according to the NADA report attached

                    hereto as Exhibit C.

                    (1) The estimated amount of Secured Creditor’s claim is understated in

                    the proposed Plan at $6,545.00. The estimated total amount of Secured

                    Creditor’s claim which will be reflected on Secured Creditor’s Proof of

                    Claim when filed will be $9,549.59.

                    (2) Secured Creditor’s claim should be treated as fully secured and paid

                    in full.

                 C. The Collateral is depreciating through use and the Debtors are not

                    adequately protecting Movant's interest in the Collateral.

        7.       The Plan does not adequately protect Secured Creditor for the foregoing

reasons and confirmation should be denied.




mwsObjPlnDflt0                                                                      5930-N-8674
  Case 21-05832     Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41       Desc Main
                              Document     Page 3 of 13



        WHEREFORE, Secured Creditor prays that confirmation of Debtor's Chapter 13

Plan be denied, together with such other relief as this Court deems just and proper.

Dated: May 19, 2021
                                            BONIAL & ASSOCIATES, P.C.
                                            /s/ Wesley T. Kozeny
                                            Wesley T. Kozeny / # 6199471
                                            12400 Olive Blvd, Suite 555
                                            St. Louis, Missouri 63141
                                            Phone: (314) 991-0255
                                            Fax: (314) 991-6755
                                            ILBK@BonialPC.com
                                            Attorney for Nissan Motor Acceptance
                                            Corporation




mwsObjPlnDflt0                                                                 5930-N-8674
  Case 21-05832     Doc 25    Filed 05/19/21 Entered 05/19/21 13:16:41      Desc Main
                               Document     Page 4 of 13



                              CERTIFICATE OF SERVICE
        I hereby certify that a true and correct copy of the foregoing document has been
served upon the following parties in interest via the Court's CM/ECF electronic
notification system, or pre-paid regular U.S. Mail if indicated below on May 19, 2021:
Debtor            Via U.S. Mail
Megan L. Leonard
11154 S. Troy Street
Chicago, Illinois 60655


Debtor's Attorney
David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, Illinois 60090


Chapter 13 Trustee
M.O. Marshall
55 East Monroe St., Suite 3850
Chicago, Illinois 60603


US Trustee
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604

                                         Respectfully Submitted,


                                         /s/ Wesley T. Kozeny
                                         Wesley T. Kozeny




mwsCOSDefault0                                                                  5930-N-8674
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41 Desc Main
                          Document     Page 5 of 13        EXHIBIT A
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41   Desc Main
                          Document     Page 6 of 13
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41   Desc Main
                          Document     Page 7 of 13
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41   Desc Main
                          Document     Page 8 of 13
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 EXHIBIT
                                                         13:16:41 B Desc Main
                          Document     Page 9 of 13
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41   Desc Main
                         Document      Page 10 of 13
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41   Desc Main
                         Document      Page 11 of 13 EXHIBIT - C
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41   Desc Main
                         Document      Page 12 of 13
Case 21-05832   Doc 25   Filed 05/19/21 Entered 05/19/21 13:16:41   Desc Main
                         Document      Page 13 of 13
